Exhibit 10.2

[EXECUTION COPY]

TRANSITION AGREEMENT

This Transition Agreement (“Agreement”) entered into by and between Craig
Bernfield (“Employee”) and Aviv REIT, Inc. (“Aviv REIT”), a Maryland
corporation, is effective as of October 31, 2014.

Recitals

A. Omega Healthcare Investors, Inc., a Maryland corporation, (“Omega”), and Aviv
REIT, have entered into a merger agreement whereby Aviv REIT will merge with a
wholly-owned subsidiary of Omega (the “Merger”).

B. Employee presently is employed by Aviv REIT’s subsidiary, Aviv Asset
Management, L.L.C. (the “Company”) .

C. Certain operations of Aviv REIT, Omega and their respective affiliates will
be consolidated and, consequently, Employee’s position will be eliminated on the
Scheduled Separation Date (as defined below). Aviv REIT desires to assist
Employee in his or her transition to new employment.

Agreement

1. Closing Contingency. This Agreement shall not become effective until the
closing of the Merger (“Closing”), and Employee shall not be entitled to any of
the benefits in this Agreement until the Scheduled Separation Date as defined
below. At any time prior to the Closing, Aviv REIT reserves the right, at its
sole discretion, to amend or terminate this Agreement.

2. Retention Bonus, Severance Payment and Treatment of Equity. Subject to the
terms and conditions of this Agreement (including Employee’s timely execution
and non-revocation of a Release as required in this Agreement) and provided
Employee remains employed with Omega or an Omega subsidiary in good standing as
determined in the sole discretion of Omega through the Scheduled Separation
Date, and Omega or an Omega subsidiary has not terminated Employee’s employment
for Cause (as defined herein), Employee shall be eligible to receive the
benefits set forth in this Section 2. For purposes of this Agreement, the
“Scheduled Separation Date” shall mean the last day of the fifth month following
the calendar month in which the Closing occurs or such earlier date after the
Closing as determined by Omega in its sole discretion and communicated to
Employee in writing, as of which date in either case Omega or an Omega
subsidiary terminates Employee’s employment.

 

  a. Separation Benefits. In lieu of any further salary payments to Employee for
periods subsequent to the Scheduled Separation Date and in lieu of any severance
benefit otherwise payable to Employee, Employee shall receive a severance
payment (the “Separation Benefits”) equal to $1,330,677. The Separation Benefits
shall be paid in a lump-sum payment within sixty (60) days following the
Scheduled Separation Date.



--------------------------------------------------------------------------------

  b. Accelerated Vesting of Equity Awards. All Aviv REIT stock options and
time-based restricted stock unit awards held by Employee, in either case that
were granted before the Closing and remain in place after the Closing, shall
immediately vest in full. In the case of such Aviv REIT stock options, such
stock options shall remain exercisable in accordance with the terms of the
underlying stock option agreement as modified by Aviv REIT. In the case of such
time-based restricted stock unit awards, such awards shall be paid in cash,
within sixty (60) days following the Scheduled Separation Date, based on the
number of shares of Omega common stock to which such award shall be subject and
the fair market value of a share of common stock of Omega as of the Scheduled
Separation Date (as determined by Omega in accordance with the underlying equity
plan and award agreement as modified by Aviv REIT).

 

  c. Accrued Rights. Employee shall receive any accrued but unpaid salary and
vested and unpaid benefits under any benefits plans, policies, programs or
arrangements, including accrued but unused vacation, in which Employee
participated as of the Scheduled Separation Date in accordance with the
applicable terms and conditions of such plans, policies, programs or
arrangements.

3. General Release. Employee’s right to the Separation Benefits shall be
contingent upon (i) Employee having executed and delivered to Omega a general
release substantially in the form attached hereto as Exhibit A (“Release”) not
later than the date set forth in the Release (provided that such date shall be
no later than 45 days following Employee’s termination of employment),
(ii) Employee not revoking such release in accordance with the terms of the
release and (iii) Employee not violating any of the on-going obligations under
this Agreement.

4. Consideration. Employee acknowledges that neither Aviv REIT nor Omega nor any
of their respective affiliates are obligated to provide Employee with the
Separation Benefits absent Employee’s entering into this Agreement. In partial
consideration of the Separation Benefits, Employee agrees to the following:

The Company’s and Omega’s or an Omega subsidiary’s employment of Employee has
resulted and will result in the Employee’s exposure and access to confidential
and proprietary information, including without limitation Aviv REIT’s and
Omega’s and their affiliates’ processes, administration and accounting systems,
computer software, customer lists, vendor lists, lists, files and other
information regarding existing, past, proposed or prospective tenants or other
business partners, due diligence and other acquisition and investment
information, financial information, projections and analysis models, technology,
business strategies, business track record and personal information about Aviv
REIT’s and Omega’s and their affiliates’ owners, directors, officers and
employees which the Employee did not have access to prior to his or her
employment with Aviv REIT or Omega or an Omega subsidiary and which information
is of great value to Aviv REIT and Omega, their affiliates, owners, directors,
officers and employees. Employee shall not make available, divulge, disclose or
communicate in any manner whatsoever to anyone including, but not limited to,
any person, firm, corporation,

 

2



--------------------------------------------------------------------------------

investor, member of the media or entity any such confidential or proprietary
information, or use any such confidential or proprietary information, unless
authorized to do so in writing by the Chief Executive Officer of Omega, required
by law or court order, or such information has become publicly available other
than by reason of a breach by Employee of this Section 4 or of another
individual’s or entity’s violation of an obligation not to disclose such
information, which obligation is known to Employee. Should Employee be required
by law or court order to disclose such confidential or proprietary information,
Employee shall give the Chief Executive Officer of Omega reasonable notice so as
to allow Aviv REIT and Omega sufficient opportunity to challenge such
application of the law or court order, or to otherwise attempt to limit the
scope of such disclosure. This Agreement applies to all confidential and
proprietary information of Aviv REIT and Omega, regardless of when such
information is or was disclosed to Employee.

5. Withholding. Any payments made under this Agreement shall be reduced by any
applicable withholding taxes or other amounts required to be withheld by law or
contract.

6. At-Will Status. Nothing in this Agreement shall alter or affect the at-will
nature of Employee’s employment with the Company or Omega or an Omega
subsidiary. Either Employee or the Company or Omega or an Omega subsidiary may
terminate the employment relationship at any time without prior notice, warning
or cause.

7. Successors.

 

  a. This Agreement is personal to Employee, and, without the prior written
consent of Aviv REIT or Omega, shall not be assignable by Employee other than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by Employee’s legal representatives.

 

  b. This Agreement shall inure to the benefit of and be binding upon Aviv REIT
and its successors and assigns.

 

  c. Aviv REIT will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of Aviv REIT to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that Aviv REIT would be
required to perform it if no such succession had taken place. “Aviv REIT” means
Aviv REIT as hereinbefore defined and any successor to its business and/or
assets as aforesaid that assumes and agrees to perform this Agreement by
operation of law or otherwise. In the event that Omega assumes this Agreement,
“Aviv REIT” and the “Company” shall refer to Omega unless the context requires
otherwise. Employee shall not be deemed to have incurred a termination of
employment hereunder if Employee becomes an employee of Omega or an Omega
subsidiary immediately after the Merger until such date as Employee terminates
employment from Omega and all Omega subsidiaries.

 

3



--------------------------------------------------------------------------------

8. Cause Definition. “Cause” means the occurrence of any of the following
events: (i) refusal or failure by Employee to follow a lawful direction of the
Chief Executive Officer of Omega or other employee of Omega or an Omega
subsidiary who is Employee’s supervisor or failure to perform any material
duties of employment, in each case as reasonably determined by Omega and after
written notice of such failure is provided to Employee (excluding any failure,
other than repeated failures, which is remedied by Employee within ten days
after written notice of such failure); (ii) willful misconduct or willful
disregard by Employee of his duties or with respect to the interest or material
property of Omega or an Omega subsidiary; (iii) disclosure by Employee to an
unauthorized person of confidential or proprietary information of Aviv REIT or
Omega or any of their affiliates; (iv) any act by Employee of fraud against,
misappropriation from, or significant dishonesty to either Aviv REIT or Omega or
an affiliate of either; (v) commission by Employee of a felony or a misdemeanor
involving moral turpitude, in either case as reasonably determined by Omega; or
(vi) a material breach of this Agreement by Employee, provided that the nature
of such breach shall be set forth with reasonable particularity in a written
notice to the Employee and Employee shall not have cured such breach within ten
days after written notice of such breach, provided that such breach is, in the
reasonable opinion of Omega, susceptible to a cure.

9. Governing Law. This Agreement shall be subject to and governed by the laws of
the State of Illinois without regard to any choice of law or conflicts of law
rules or provisions (whether of the State of Illinois or any other
jurisdiction), irrespective of the fact that Employee may be a resident of a
different state. The parties agree that any appropriate state or federal court
located in Chicago, Illinois shall have jurisdiction of any case or controversy
arising under or in connection with this Agreement and shall be a proper forum
in which to adjudicate such case or controversy. The parties consent to the
jurisdiction of such courts.

10. Section 409A. The payments to Employee pursuant to this Agreement are
intended to be exempt from Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), to the maximum extent possible, under either the
separation pay exemption pursuant to Treasury Regulations §1.409A-1(b)(9)(iii)
or as short-term deferrals pursuant to Treasury Regulations §1.409A-1(b)(4), and
for purposes of the separation pay exemption, each installment paid to Employee
under this Agreement shall be considered a separate payment. References to
termination of employment and similar terms hereunder shall mean a termination
of employment that qualifies as a “separation from service” within the meaning
of Code Section 409A and the regulations thereunder.

11. Modifications. Except as set forth in Section 1 of this Agreement, no
change, modification or amendment of any provision of this Agreement shall be
valid unless made in writing and signed by all of the parties hereto.

12. Severability. If any portion of this Agreement shall be for any reason,
invalid or unenforceable, the remaining portion or portions shall nevertheless
be valid, enforceable and carried into effect.

13. Counterparts. This Agreement may be executed in one or more counterparts,
all of which, taken together, shall constitute one and the same agreement.

 

4



--------------------------------------------------------------------------------

AVIV REIT:                EMPLOYEE:    By:   

/s/ Steven J. Insoft

     

/s/ Craig Bernfield

   Its:    President and Chief Operating Officer         

 

5



--------------------------------------------------------------------------------

Exhibit A

RELEASE AGREEMENT

This Agreement (this “Agreement”) is made this     day of             , 201  ,
by OMEGA HEALTHCARE INVESTORS, INC. (the “Employer”) and
                            (the “Employee”).

Introduction

Employee and the Employer are parties to a Transition Agreement dated
            , 2014 (the “Severance Agreement”).

The Severance Agreement requires that as a condition to the Employer’s
obligation to pay payments and benefits under Section 2 of the Severance
Agreement (the “Separation Benefits”), Employee must provide a release and agree
to certain other conditions as provided herein.

NOW, THEREFORE, the parties agree as follows:

 

1. [For Employee under age 40: The effective date of this Agreement shall be the
date on which Employee signs this Agreement (“the Effective Date”), at which
time this Agreement shall be fully effective and enforceable.]

[For Employee age 40 and over: Employee has been offered [twenty-one (21) days]
[forty-five (45) days [if group termination]] from receipt of this Agreement
within which to consider this Agreement before signing it. The effective date of
this Agreement shall be the date eight (8) days after the date on which Employee
signs this Agreement (“the Effective Date”). For a period of seven (7) days
following Employee’s execution of this Agreement, Employee may revoke this
Agreement in writing to [FILL IN NAME/CONTACT INFO], and this Agreement shall
not become effective or enforceable until such seven (7) day period has expired
without revocation of the Agreement by Employee. Employee understands that he or
she may sign the Agreement at any time before the expiration of the [twenty-one
(21) day] [forty-five (45) day] review period. To the degree Employee chooses
not to wait [twenty-one (21) days] [forty-five (45) days] to execute this
Agreement, it is because Employee freely and unilaterally chooses to execute
this Agreement before that time. Employee’s signing of the Agreement triggers
the commencement of the seven (7) day revocation period.]

 

2. In exchange for Employee’s execution of this Agreement and in full and
complete settlement of any claims as specifically provided in this Agreement,
the Employer will provide Employee with the Separation Benefits.

 

A-1



--------------------------------------------------------------------------------

3. [For Employee age 40 or over or group termination of Employees age 40 and
over: Employee acknowledges and agrees that this Agreement is in compliance with
the Age Discrimination in Employment Act and the Older Workers Benefit
Protection Act and that the releases set forth in this Agreement shall be
applicable, without limitation, to any claims brought under these Acts.]

The release given by Employee in this Agreement is solely in exchange for the
consideration set forth in Section 2 of this Agreement and such consideration is
in addition to anything of value that Employee was entitled to receive prior to
entering into this Agreement.

Employee has been advised to consult an attorney prior to entering into this
Agreement [For Employee age 40 or over or group termination of Employees age 40
and over: and this provision of the Agreement satisfies the requirement of the
Older Workers Benefit Protection Act that Employee be so advised in writing].

[For under age 40: Employee has been offered an ample opportunity from receipt
of this Agreement within which to consider this Agreement.]

By entering into this Agreement, Employee does not waive any rights or claims
that may arise after the date this Agreement is executed.

Employee acknowledges that Employee has fully read this Agreement, understands
the contents of this Agreement, and agrees to its terms and conditions,
including the releases and waivers of claims, knowingly and voluntarily.

 

4. [For group termination of Employees age 40 and over: The Employer has
                                         [The Employer to describe class, unit,
or group of individuals covered by termination program, any eligibility factors,
and time limits applicable] and such employees comprise the “Decisional Unit.”
Attached as “Attachment 1” to this Agreement is a list of ages and job titles of
persons in the Decisional Unit who were and who were not selected for
termination and the offer of consideration for signing the Agreement.]

 

5. This Agreement shall in no way be construed as an admission by the Employer
that it has acted wrongfully with respect to Employee or any other person or
that Employee has any rights whatsoever against the Employer. The Employer
specifically denies any such wrongdoing, and disclaims any liability to or
wrongful acts against Employee or any other person on the part of itself, its
employees or its agents.

 

6.

As a material inducement to the Employer to enter into this Agreement and
provide the Separation Benefits, Employee hereby irrevocably releases the
Employer and each of the owners, stockholders, predecessors, successors, agents,
directors, officers, employees, representatives, attorneys, affiliates (and
agents, directors, officers, employees, representatives and attorneys of each
such affiliate) of the Employer and all persons acting by, through, under or in
concert with them (collectively, the “Releasees”), from any and all charges,
claims, liabilities, agreements, damages, causes of action, suits, costs,
losses, debts

 

A-2



--------------------------------------------------------------------------------

  and expenses (including attorneys’ fees and costs actually incurred) of any
nature whatsoever, known or unknown, including, but not limited to, rights
arising out of alleged violations of any contracts, express or implied, any
covenant of good faith and fair dealing, express or implied, or any tort, or the
common law, or any legal restrictions on the Employer’s right to terminate
employees, or any federal, state or other governmental statute, regulation,
constitutional provision, ordinance, or other source of law, including, without
limitation: (1) Title VII of the Civil Rights Act of 1964, as amended by the
Civil Rights Act of 1991 (race, color, religion, sex, and national origin
discrimination); (2) the Employee Retirement Income Security Act (“ERISA”);
(3) 42 U.S.C. § 1981 (discrimination); (4) the Americans with Disabilities Act
(disability discrimination); (5) the Equal Pay Act; [For Employee age 40 or over
or group termination of Employees age 40 and over: (6) the Age Discrimination in
Employment Act; (7) the Older Workers Benefit Protection Act;] (6) Executive
Order 11246 (race, color, religion, sex, and national origin discrimination);
(7) Executive Order 11141 (age discrimination); (8) Section 503 of the
Rehabilitation Act of 1973 (disability discrimination); (9) negligence;
(10) negligent hiring and/or negligent retention; (11) intentional or negligent
infliction of emotional distress or outrage; (12) defamation; (13) interference
with employment; (14) wrongful discharge; (15) invasion of privacy; or
(16) violation of any other legal or contractual duty arising under the laws of
the State of Illinois, applicable local laws, or the laws of the United States,
which Employee now has, or claims to have, or which Employee at any time
heretofore had, or claimed to have, or which Employee at any time hereinafter
may have, or claim to have, against each or any of the Releasees, in each case
as to acts or omissions by each or any of the Releasees occurring before
Employee signs this Agreement (such claims collectively referred to herein as
the “Claim” or “Claims”).

 

7. The release in the preceding paragraph of this Agreement does not apply to
(a) all benefits and awards (including without limitation cash and stock
components) which pursuant to the terms of any compensation or benefit plans,
programs, or agreements of the Employer are earned or become payable, but which
have not yet been paid, and (b) pay for accrued but unused vacation that the
Employer is legally obligated to pay Employee, if any, and only if the Employer
is so obligated, (c) unreimbursed business expenses for which Employee is
entitled to reimbursement under the Employer’s policies, (d) any rights to
indemnification that Employee has, if any, under any directors and officers or
other insurance policy the Employer maintains or under the bylaws and articles
of incorporation of the Employer, and under any indemnification agreement, if
any, (e) any rights the Employee may have (if any) to workers compensation
benefits; and (f) any other rights or claims that cannot be waived under
applicable law.

 

8.

Employee promises that he will not make statements disparaging to any of the
Releasees, provided that nothing herein shall prohibit Employee from giving
truthful testimony or evidence to a governmental entity, or if properly
subpoenaed or otherwise required to do so under applicable law. Employee agrees
not to make any statements about any of the Releasees to the press (including
without limitation any newspaper, magazine, radio station or television station)
without the prior written consent of the Employer. The obligations set forth in
the two immediately preceding sentences will expire two years after the
Effective Date. Employee will also cooperate with the Employer and its
affiliates in providing truthful testimony, if the Employer requests Employee’s
testimony, except as otherwise provided by applicable law. To the extent
practicable and within the control of the Employer, the Employer will use
reasonable efforts to schedule the timing of Employee’s participation in

 

A-3



--------------------------------------------------------------------------------

  any such witness activities in a reasonable manner to take into account
Employee’s then current employment, and will pay the reasonable documented
out-of-pocket expenses that the Employer pre-approves and that Employee incurs
for travel required by the Employer with respect to those activities.

 

9. Except as set forth in this Section, Employee agrees not to disclose the
existence or terms of this Agreement to anyone. However, Employee may disclose
it to a member of his or her immediate family or legal or financial advisors if
necessary and on the condition that the family member or advisor similarly does
not disclose these terms to anyone. Employee understands that he or she will be
responsible for any disclosure by a family member or advisor as if he or she had
disclosed it himself. This restriction does not prohibit Employee’s disclosure
of this Agreement or its terms to the extent necessary during a legal action to
enforce this Agreement or to the extent Employee is legally compelled to make a
disclosure. However, Employee will notify the Employer promptly upon becoming
aware of that legal necessity and provide it with reasonable details of that
legal necessity, except as otherwise prohibited by applicable law.

 

10. Employee has not filed or caused to be filed any lawsuit, complaint or
charge with respect to any Claim he or she releases in this Agreement. Employee
promises never to file or pursue a lawsuit, complaint or charge based on any
Claim released by this Agreement, except that Employee may participate in an
investigation or proceeding conducted by an agency of the United States
Government or of any state (including without limitation the Equal Employment
Opportunity Commission). Notwithstanding the foregoing, this Agreement does not
prohibit Employee from filing a charge with the Equal Employment Opportunity
Commission, but Employee expressly waives his right to damages, the recovery of
any monetary amounts, or any other personal recovery as a result of such charge.
Employee also has not assigned or transferred any claim he or she is releasing,
nor has he or she purported to do so.

 

11. The Employer and Employee agree that the terms of this Agreement shall be
final and binding and that this Agreement shall be interpreted, enforced and
governed under the laws of the State of Illinois. The provisions of this
Agreement can be severed, and if any part of this Agreement is found to be
unenforceable, the remainder of this Agreement will continue to be valid and
effective.

 

12. This Agreement sets forth the entire agreement between the Employer and
Employee and fully supersedes any and all prior agreements or understandings,
written and/or oral, between the Employer and Employee pertaining to the subject
matter of this Agreement.

 

13. Employee is solely responsible for the payment of any fees incurred as the
result of an attorney reviewing this agreement on behalf of Employee.

Employee’s signature below indicates Employee’s understanding and agreement with
all of the terms in this Agreement.

Employee should take this Agreement home and carefully consider all of its
provisions before signing it. [For Employee age 40 or over or group termination
of Employees age 40 and over: Employee may take up to [twenty-one (21) days]
[forty-five (45) days [if group termination]] to

 

A-4



--------------------------------------------------------------------------------

decide whether Employee wants to accept and sign this Agreement before signing
it. Also, if Employee signs this Agreement, Employee will then have an
additional seven (7) days in which to revoke Employee’s acceptance of this
Agreement after Employee has signed it in accordance with the provisions set
forth above. This Agreement will not be effective or enforceable, nor will any
consideration be paid, until after the seven (7) day revocation period has
expired without revocation by Employee.] Again, Employee is encouraged to
discuss the contents and advisability of signing this Agreement with an attorney
of Employee’s choosing.

EMPLOYEE SHOULD READ CAREFULLY. THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN
AND UNKNOWN CLAIMS THROUGH THE EFFECTIVE DATE. EMPLOYEE IS STRONGLY ADVISED TO
CONSULT WITH AN ATTORNEY BEFORE EXECUTING THIS DOCUMENT.

IN WITNESS WHEREOF, Employee and the Employer have executed this Agreement
effective as of the date first written above.

 

EMPLOYEE

 

Print name

 

Signature

 

Date Signed OMEGA HEALTHCARE INVESTORS, INC. By:  

 

Title:  

 

 

A-5



--------------------------------------------------------------------------------

ATTACHMENT I

[Insert descriptive name of decisional unit from the Agreement]

Employees Comprising the “Decisional Unit”

 

Job Title:   Age:   Participating:   Not Participating:                        
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                 

 

A-6